DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on April 14, 2022.  As directed by the amendment: claims 1, 2, and 4-10 have been amended and new claim 11 has been added.  Thus, claims 1-11 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
The “wherein the drive unit and the control unit are disposed at a position separate from a back of the wearer’s hand” of claim 10 lines 3-4
No new matter should be entered.
The drawings are objected to because Fig(s). 1 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a leader line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“MK1,” “MK2,” “MK3,” “MK4,” “MK5,” “                                
                                    
                                        
                                            θ
                                        
                                        
                                            M
                                            P
                                        
                                    
                                
                            ,” “                                
                                    
                                        
                                            θ
                                        
                                        
                                            P
                                            I
                                            P
                                        
                                    
                                
                            ,” and “                                
                                    
                                        
                                            θ
                                        
                                        
                                            D
                                            I
                                            P
                                        
                                    
                                
                            ” in Para. 61.
The Examiner notes that Applicant amended Para. 61 to include the above reference characters in response to the drawing objection found in Para. 11 of the non-final rejection mailed November 18, 2021.  However, in the same amendment, the Applicant deleted original Fig. 7 which included the reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities:
Para. [0026] contains several headings contained in parentheses (e.g. [Fig. 1]) which should be deleted to avoid confusion with the paragraph numbering and as they do not appear to be necessary for a proper understanding of the invention.
Para. [0026] makes reference to a Fig. 7.  However, no Fig. 7 exists in the application after the present amendment.
Para. [0052] uses the abbreviation “RIP” without first introducing the term for which it stands.
Para. [0061] uses the abbreviation “PIP” without first introducing the term for which it stands.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
“a drive unit which drives the rear link to slide with respect to the sliding/holding part and causes the multijoint structure...to engage” in claim 1 lines 11-13
“a signal detection unit which…detects a myopotential signal or a biosignal” in claim 6 lines 3-4
“a motion detection unit which…detects micromotion of fingers” in claim 7 lines 3-4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the “drive unit” is being interpreted in accordance with Para. [0029] of the instant application; the “signal detection unit” is being interpreted in accordance with Para. [0065] of the instant application; and the “motion detection unit” is being interpreted in accordance with Para. [0066] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 3, line 3 recites the limitation “to the rear link can be adjusted,” which renders the claim unclear.  It is unclear if the limitations following the term “can” do or do not form a part of the invention.  For purposes of examination, the term will be interpreted as --to the rear link is adjustable-- for definiteness in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lock” in claim 4 line 2 is used by the claim to mean “a rotation prevention structure,” while the accepted meaning is “a locking or fastening together” or “a fastening operated by a key or a combination.”  The term is indefinite because the specification does not clearly redefine the term.  The Examiner suggests amending the claim to recite the term “hard limiter,” which is found in Applicant’s specification in at least Para. [0039].
Claim limitation “a signal detection unit” in claim 6 line 3 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure contains no description of any sensor or other structure capable of detecting signals.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Claim limitation “a motion detection unit” in claim 7 line 3 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure contains no description of any sensor or other structure capable of detecting motion.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 6, line 6 recites the limitation “a biosignal output,” which renders the claim unclear.  It is unclear if this is the same or different biosignal from that recited in line 4 of claim 6.
Regarding claim 9, line 5 recites the limitation “a back of a hand,” which renders the claim unclear.  It is unclear if this is the same or a different hand than that recited in claim 8 line 2, from which claim 9 depends.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-10 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 8 recites the limitation “wherein the sliding/holding part is fixed to a back of the wearer’s hand, and the multijoint structure is mounted on the wearer’s fingers” in lines 3-4.  It appears that the Applicant positively relates the wearer’s hand and wearer’s fingers to the sliding/holding part and multijoint structure, respectively.  Claim 11 lines 24-25 suffers from the same deficiency.
In the above claims, it appears the human body (i.e. the wearer’s hand and the wearer’s fingers) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,178,137 to Goor et al (herein Goor) in view of FR 2822404 to Gilles (herein Gilles).
Regarding claim 1, Goor discloses a motion assisting apparatus (dynamic splint 10, Figs. 1 and 7), comprising: a multijoint structure (assembly of multiple joint manipulation segments 90, Fig. 7) in which links are rotatably connected to each other in series (joint manipulation segments 90 are pivotably connected to one another through use of pins 106 in holes 104, Col. 5 lines 37-45, Fig. 7), and the multijoint structure is configured to be integrally deformed in a bendable manner (segments 90 are capable of pivoting with respect to one another such that the totality of segments 90 forms a bend, Col. 5 lines 41-45, cf. Figs. 5 and 6, the segments 90 being an alternative shape configuration to segments 12-16 illustrated in Figs. 1-6, but are functionally the same, Col. 5 lines 14-16); a linear member which is inserted through each of the links in the multijoint structure (flexible cable 56 passes through eyelets 50 carried by each segment 90, Col. 5 lines 46-48), wherein one end of the linear member is fixed to a front link in front of the links (cable 56 attaches to bracket 72 carried by the most distal segment 90, Fig. 1) and another end of the linear member is elongated via a rear link in rear of the links (proximal end of cable 56 passes through the rearmost segment 90 and is fixed longitudinally via spring; 77, Fig. 1); a drive unit (motor 78, Fig. 1) which causes the multijoint structure, through which the linear member has been inserted, to engage in an extending motion or a flexing motion (motor 78 rotates cable 56 which causes lengthening/shortening of the cable 56 which induces flexing and extending, Col. 4 lines 36-53); and a control unit (control means 80, Fig. 1) which drive-controls the drive unit so that a sliding direction, a sliding speed and a sliding position of the rear link will become an intended state (control means 80 causes the motor 78 to turn either clockwise or counterclockwise, which changes flexion/extension, controls the speed of motor 78, and movement of the motor 78 causes the most proximal segment 90 to move at least minimally in the longitudinal direction to accommodate bending, Col. 4 lines 36-45, the Examiner finds that the rearmost manipulation segment 90 [i.e. the segment 90 closest to the motor 78] will slide along the finger direction at least a nominal amount in order to account for the larger bending radius of the segments 90 compared to the finger, cf. Figs. 5 and 6 for reference).  Goor does not disclose a sliding/holding part which is attached to an elongated portion of the linear member, and slidably guides the rear link in a longitudinal direction of the multijoint structure between each of the links; wherein the drive unit drives the rear link to slide with respect to the sliding/holding part.
However, Gilles teaches a grip assist (Fig. 1) including a sliding/holding part which is attached to an elongated portion of the linear member (axis/spindle 10 is attached to cable 7 via stop 17, abstract, Fig. 1), and slidably guides the rear link in a longitudinal direction of the multijoint structure between each of the links (piece 9 slides along axis/spindle 10, Fig. 1); wherein the drive unit drives the rear link to slide with respect toward the sliding/holding part (sheave 21, driven by a motor, actuates pulley 20 which in turn moves the piece 9 through cable 7 to slide along the axis/spindle 10, Fig. 1, lines 85-87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Goor to add a rear slide/guide system to attach between a side of the rearmost segment (90) and the motor (78) as taught by Gilles in order to provide additional stability to the multijoint structure and to minimize rotation of the multijoint structure about the longitudinal axis of the user’s finger.
Regarding claim 2, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Goor, as modified above, does not disclose wherein the drive unit includes: an actuator in which a pulley having a predetermined diameter is engaged with an output axis; and a power line which is stretched between the pulley and a fixed axis of the sliding/holding part, and the power line is fixed and connected to the pulley, wherein rotative force of the output axis of the actuator is transmitted as linear motion to the rear link, which is attached to a part of the power line via the pulley.
However, Gilles teaches a grip assist (Fig. 1) including wherein the drive unit includes: an actuator (sheave 21 including a motor, Fig. 1) in which a pulley having a predetermined diameter is engaged with an output axis pulley 20 rotates about its own longitudinal axis and is driven by the output axis of sheave 21 through cable 22, Fig. 1); and a power line which is stretched between the pulley and a fixed axis of the sliding/holding part (cable 7 extends from pulley 20 to piece 9, Fig. 1), and the power line is fixed and connected to the pulley (cable 7 attaches to pulley 20, Fig. 1), wherein rotative force of the output axis of the actuator is transmitted as linear motion to the rear link, which is attached to a part of the power line via the pulley (as sheave 21 turns, pulley 20 turns, thereby moving the cable 7 to exert a force on the piece 9 in the direction of axis 10, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of modified Goor to be a motor and pulley assembly as taught by Gilles in order to reduce the size of the motor needed to apply a given force through force amplification supplied by the pulley.
Regarding claim 3, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Goor further discloses wherein, with the multijoint structure, the respective links are connected in a separable manner (pivot pins 106 which hold the segments 90 together are releasable, Col. 6 lines 66-68), and a length from the front link to the rear link can be adjusted by inserting or removing a desired number of the links (the number of segments 90 is adjustable to accommodate a variety of finger sizes, Col. 6 line 66 - Col. 7 line 2).
Regarding claim 4, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Goor further discloses wherein the multijoint structure includes a lock which locks a relative angle of rotation of each of the links at a predetermined angle or less (each segment 90 includes a forward end 100 and an anterior end 102, during rotation between adjacent segments 90, the anterior end 102 of the more distal segment 90 will contact the forward end 100 of the more proximal segment 90, thereby preventing relative rotation therebetween, acting as a hard limiter, Col. 5 lines 29-36, Fig. 7), and the multijoint structure is restricted from bending more than a predetermined amount based on the lock (when the front end 100 and anterior end 102 of adjacent segments 90 come into contact, further rotation in the flexion direction will be prevented, Fig. 7).
Regarding claim 5, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Goor further discloses wherein the control unit respectively sets an upper limit and a lower limit to a level of pulling or loosening of the multijoint structure by the drive unit (control means 80 sets upper and lower limits of motor rotation, which sets limits of flexion/extension of segments 90, Col. 4 lines 36-45), and restricts the links of the multijoint structure for sliding only within a range of the upper limit and the lower limit (control means 80 sets upper and lower limits of motor rotation, which sets limits of flexion/extension of segments 90, Col. 4 lines 36-45).

Claims 6 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Goor and Gilles, as applied to claim 1 above, and further in view of US Pat. Pub. 2015/0374575 to Kamper et al (herein Kamper).
Regarding claim 6, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Goor, as modified above, does not disclose the apparatus further comprising a signal detection unit which is configured to be disposed on a surface of a wearer's body, and detects a myopotential signal or a biosignal for moving fingers, wherein the control unit causes the drive unit to generate power according to the wearer's intention based on the myopotential signal or a biosignal output by the signal detection unit.
However, Kamper teaches a glove orthotic (Fig. 1) including a signal detection unit which is configured to be disposed on a surface of a wearer's body (EMG sensor includes electrodes 60 placed on a user’s finger to detect EMG signals therefrom, Para. [0040]), and detects the myopotential signal or a biosignal for moving fingers (electrodes 60 detect EMG signals from finger movement, Para. [0040]), wherein the control unit causes the drive unit to generate power according to the wearer's intention based on a myopotential signal or a biosignal output by the signal detection unit (microcontroller 30 receives EMG data from electrodes 60 for EMG-driven control of the orthotic, Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Goor to include an EMG sensor as taught by Kamper in order to reduce energy consumption by activating the drive unit only when the user intends to open or close their hand.
Regarding claim 8, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Modified Goor further discloses wherein the sliding/holding part is fixed to a back of a wearer's hand (Gilles axis 10 and piece 9 disposed on the back of the user’s hand, Fig. 1), and the multijoint structure is mounted on the wearer's fingers (Goor segments 90 are disposed over the user’s fingers, Figs. 5-6) so that the front link engages with a wearer's fingertips (Goor most distal segment 90 is on the fingertip, Figs. 5-7) and each of the links runs along a surface of a back of the wearer's fingers (Goor segments 90 on back of the fingers, Figs. 5-6), and wherein the control unit controls pulling or loosening of a power line using the drive unit and causes the multijoint structure to engage in an extending motion or a flexing motion with a movement of the wearer's fingers (Goor control means 80 causes motor 80 to drive segments 90 in flexion and extension, Figs. 5-6).
Regarding claim 9, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.  Goor does not disclose a glove having flexibility so that it can be worn on the wearer’s fingers.
However, Kamper teaches a glove orthotic (Fig. 1) including a glove having flexibility so that the glove is adapted to be worn on the wearer’s fingers (glove 10 supports cable guide sections 1, Para. [0025], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Goor to include a glove as taught by Kamper in order to provide a more comfortable interface to the user.
Modified Goor further discloses wherein the sliding/holding part is fixed to a portion corresponding to a back of hand of the glove (Gilles axis 10 and piece 9 disposed on the back of the user’s hand, Gilles Fig. 1, Kamper the hand being covered by glove 10, Kamper Fig. 1), and the front link of the multijoint structure is fixed to a portion corresponding to fingertips of the glove (Goor most distal segment 90 configured to engage a user’s fingertip, Goor Col. 5 lines 61-65, Kamper fingertips being covered by glove 10, Kamper Fig. 1).
Regarding claim 10, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Goor further discloses wherein the drive unit and the control unit are disposed at a position separate from the back ofthe wearer's hand where the sliding/holding part and the multijoint structure are disposed (Goor motor 78 and control means 80 are disposed on a cuff 76 supported on the user’s forearm while the Goor segments 90 and Gilles axis 10/piece 9 are disposed on the back of the user’s hand, Goor Fig. 1).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Goor and Gilles, as applied to claim 1 above, and further in view of US Pat. Pub. 2015/0342818 to Ikebe et al (herein Ikebe).
Regarding claim 7, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Goor, as modified above, does not disclose the apparatus further comprising a motion detection unit which is configured to be disposed on a surface of a wearer's body and detects a micromotion of fingers, wherein the control unit causes the drive unit to generate power in an extending direction or a flexing direction according to a wearer's intention based on a detection result of the motion detection unit.
However, Ikebe teaches a wearable driving device (Fig. 1) including a motion detection unit which is configured to be disposed on a surface of a wearer's body (force sensors on both sides of the finger are utilized to detect motion, Para. [0026]), and detects a micromotion of fingers (sensors detect motion of the finger with high accuracy, Para. [0026]), wherein the control unit causes the drive unit to generate power according to a wearer's intention based on a detection result of the motion detection unit (based on detecting motion of the finger, drives the wearable mechanism accordingly, Para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Goor to include a motion sensor as taught by Ikebe in order to reduce energy consumption by activating the drive unit only when the user intends to open or close their hand.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Goor in view of Gilles, Kamper, and Ikebe, collectively.	
Regarding claim 11, claim 11 lines 1-14 recite essentially the same limitations as those found in claim 1; claim 11 lines 15-18 recite the same limitations as claim 6; claim 11 lines 19-23 recite the same limitations as claim 7; and claim 11 lines 24-29 recite the same limitations as claim 8.  For the sake of brevity, the rejections will not be repeated here as the previously applied art reads mutatis mutandis on claim 11.

Response to Arguments
Applicant’s arguments with respect to the Information Disclosure Statement filed March 26, 2019, have been fully considered and are persuasive.  All the references listed therein have been considered. 
Applicant's arguments with respect to the interpretation of claims 1, 6, and 7 under 35 U.S.C. § 112(f) have been fully considered but they are not persuasive.  Specifically, the Applicant argues that means-plus-function interpretation was not intended, as evidenced by non-use of the word “means,” but that the claims were amended to overcome the interpretation.
However, the Examiner finds that the claims are still subject to interpretation under 35 U.S.C. § 112(f).  While the claims do not include the term “means” as asserted by Applicant, the Examiner finds that the nonce term “unit” is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Therefore, the claims are still interpreted under 35 U.S.C. § 112(f).
Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Specifically, the Applicant asserts that Goor and Gilles, alone or in combination, do not disclose or teach a sliding/holding part and a drive unit to drive the rear link, as recited in claim 1 lines 8-12.
The Examiner disagrees.  In the non-final rejection mailed November 18, 2021, and in at least Para. 33 above, the Examiner found that Gilles teaches a grip assist device (Fig. 1) including a sliding/holding part (axis/spindle 10, Fig. 1) which is attached to the linear member (cable 7 is attached to the axis/spindle 10 structure via stop 17, Fig. 1), the sliding/holding part slidably guiding the rear link (piece/part 9, Fig. 1) in the longitudinal direction of the multijoint structure.  Gilles further teaches a drive unit (sheave 21 is driven by a motor) which drives the sliding of the rear link (sheave 21 drive cable 7 about pulley 20, which in turn slides the piece/part 9 along the axis/spindle 10, Fig. 1).  Therefore, the Examiner finds that Goor and Gilles, in combination, disclose all the claimed limitations.
The Applicant further argues (on Page 15 lines 5-8) that the prior art does not recognize the problem addressed by the claim, let alone teach or suggest a solution similar to the present invention.
The Examiner disagrees.  Even, assuming arguendo, that Goor and Gilles do not recognize the problem addressed by the claim, the Examiner finds that Gilles and Goor are from the same field of endeavor as Applicant’s invention.  In this case, Goor is directed to a dynamic splint that is wearable and applies support/force in bending and flexion motion of a finger.  Similarly, Gilles is directed to a hand gripper device to apply force in bending and flexion motion of a finger.  As such, both the Goor and Gilles references would have commended themselves to the inventor’s attention in considering his problem.  See also MPEP § 2141.01(a).
Applicant's arguments with respect to the motivation to combine of Goor and Gilles have been fully considered but they are not persuasive.  In response to applicant's argument that Goor and Gilles are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Therefore, Goor and Gilles are found to be analogous art.
Lastly, Applicant argues that there is no motivation or suggestion in the references or elsewhere to urge the combination of Goor and Gilles (see Arguments Page 15 lines 14-18).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Goor reference is sized and dimensioned to fit over the top and sides of a user’s finger (see Goor Figs. 5-6).  The sliding/holding part and the rear link as taught by Gilles reduces or eliminates rotation about the longitudinal axis of the finger (Gilles Fig. 1).  Therefore, the Examiner finds that one of ordinary skill in the art would look to the structure of Gilles to maintain the links of Goor in proper orientation relative to the finger throughout use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785